Exhibit 10.1

MICHAEL BAKER CORPORATION

KEY EMPLOYEE RETENTION PLAN

Michael Baker Corporation (the “Company”) hereby adopts this Plan for the
benefit of key employees of the Company, as determined by the Compensation
Committee of the Company’s Board of Directors, on the terms and conditions
hereinafter set forth.

SECTION 1. DEFINITIONS. As hereinafter used:

1.1 “Board” means the Board of Directors of the Company.

1.2 “Cause” means that the Plan Administrator shall have determined, in its
discretion, that (i) an Eligible Employee failed to substantially perform the
Eligible Employee’s assigned duties or responsibilities, (ii) the Eligible
Employee engaged in conduct that was or is injurious to the Company or its
affiliates, (iii) the Eligible Employee violated a federal or state law or
regulation or written policy of the Company, (iv) the Eligible Employee breached
the terms of any confidentiality agreement or other agreement between Eligible
Employee and the Company (or any affiliate of the Company), or (v) the Eligible
Employee was charged with a felony or breach of fiduciary duty or the
misappropriation of property belonging to, the Company or its affiliates.

1.3 “Committee” means the Compensation Committee of the Board.

1.4 “Eligible Employee” means any employee of the Company specifically
designated by the Committee as a participant in and Eligible Employee under the
Plan, and who has received a Retention Award Notice.

1.5 “Plan” means this Michael Baker Corporation Key Employee Retention Plan as
it may be amended from time to time.

1.6 “Plan Administrator” means the person or persons appointed from time to time
by the Committee.

1.7 “Retention Award” means an amount determined by the Committee, awarded to a
specified Eligible Employee and set forth in a Retention Award Notice, provided
however, that the total amount of Retention Awards may not exceed the cap
thereon established from time to time by the Committee.

1.8 “Retention Award Notice” means a written notice letter advising an Eligible
Employee of the grant of a Retention Award and specifying the amount of the
Award.

1.9 “Retention Date” means March 1, 2014.

 

1



--------------------------------------------------------------------------------

SECTION 2. RETENTION AWARD.

Subject to the terms hereof, the Company will pay the Retention Award to the
Eligible Employee within ten business days following the earlier of (i) the
Retention Date, subject to the Eligible Employee’s continued employment on the
Retention Date, or (ii) the date on which the Company terminates the Eligible
Employee’s employment without Cause prior to the Retention Date.

SECTION 3. PLAN ADMINISTRATION.

The Committee or, to the extent specifically determined in a resolution adopted
by the Committee, the Plan Administrator, will administer the Plan and may
interpret the Plan, prescribe, amend and rescind rules and regulations under the
Plan and make all other determinations necessary or advisable for the
administration of the Plan and any Retention Awards. All determinations made by
the Plan Administrator will be final and binding on the Eligible Employee.

SECTION 4. PLAN MODIFICATION OR TERMINATION; MISCELLANEOUS.

4.1 The Plan may be amended, terminated or suspended by the Board at any time
with respect to any or all Eligible Employees, provided however, that, subject
to Section 3 hereof, the Plan may not be amended, terminated or suspended in any
manner adverse to an Eligible Employee’s rights under or with respect to any
Retention Award previously granted and accepted by such Eligible Employee.

4.2 Without limiting the generality or effect of any other provision of the
Plan, any Award shall be cancelled without the payment of any consideration in
the event that the Plan Administrator determines, in its discretion, that the
Eligible Employee has voluntarily resigned or been terminated for Cause, or
failed to maintain the confidentiality of the existence of an Award, the Plan or
any of their respective terms (except that a recipient may disclose any such
matters on a confidential basis to his tax preparer, spouse or the Plan
Administrator).

SECTION 5. GENERAL PROVISIONS.

5.1 Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits will be
construed as giving any Eligible Employee, or any person whomsoever, the right
to be retained in the service of the Company or any subsidiary or affiliate of
the Company and, except as required by law, no right or interest of any Eligible
Employee under the Plan will be assignable or transferable by such Eligible
Employee, in whole or in part, either directly or indirectly or otherwise,
including without limitation by execution, levy, garnishment, attachment, pledge
or in any manner. The Plan will not be funded.

5.2 The headings and captions herein are provided for reference and convenience
only, will not be considered part of the Plan, and will not be employed in the
construction of the Plan.

 

2



--------------------------------------------------------------------------------

5.3 This Plan will be construed and enforced in accordance with the laws of the
Commonwealth of Pennsylvania, regardless of the laws that might otherwise govern
under applicable principles of conflict of laws thereof and to the extent not
preempted by federal law, which will otherwise control.

5.4 All benefits hereunder will be reduced by applicable withholding and will be
subject to applicable tax reporting, as determined by the Plan Administrator.

 

3